Exhibit 10.48

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

WMG MANAGEMENT HOLDINGS, LLC

Dated as of December 4, 2013



--------------------------------------------------------------------------------

         Page   ARTICLE I    FORMATION OF THE COMPANY   

Section 1.1

 

Name; Authorized Persons.

     1   

Section 1.2

 

Term of Company.

     1   

Section 1.3

 

Registered Agent and Office.

     2   

Section 1.4

 

Qualification in Other Jurisdictions.

     2   

Section 1.5

 

Taxable Year.

     2    ARTICLE II    PURPOSE AND POWERS OF THE COMPANY   

Section 2.1

 

Purpose.

     2   

Section 2.2

 

Powers of the Company.

     2   

Section 2.3

 

Qualification in Other Jurisdictions.

     2    ARTICLE III    MEMBERS AND UNITS   

Section 3.1

 

Powers of Members.

     2   

Section 3.2

 

Units.

     3   

Section 3.3

 

No Cessation of Membership upon Bankruptcy.

     4   

Section 3.4

 

Additional Members and Increased Capital Contributions.

     4   

Section 3.5

 

No Continued Right to Employment.

     5   

Section 3.6

 

Restrictive Covenants.

     5    ARTICLE IV    MANAGEMENT   

Section 4.1

 

Management.

     8   

Section 4.2

 

Designation of Officers.

     9    ARTICLE V    CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS   

Section 5.1

 

Capital Accounts.

     9   

Section 5.2

 

Adjustments.

     9   

Section 5.3

 

Additional Capital Contributions.

     9   

Section 5.4

 

Negative Capital Accounts.

     10   

 

i



--------------------------------------------------------------------------------

ARTICLE VI    DISTRIBUTIONS   

Section 6.1

 

Distributions.

     10   

Section 6.2

 

Distributions In Kind.

     10   

Section 6.3

 

No Withdrawal of Capital.

     10   

Section 6.4

 

Withholding.

     11   

Section 6.5

 

Restricted Distributions.

     11    ARTICLE VII    ALLOCATIONS   

Section 7.1

 

Allocations to Capital Accounts.

     11   

Section 7.2

 

Tax Allocations and Other Tax Matters.

     12    ARTICLE VIII    BOOKS AND RECORDS   

Section 8.1

 

Books, Records and Financial Statements.

     13   

Section 8.2

 

Filings of Returns and Other Writings; Tax Matters Partner.

     13    ARTICLE IX    LIABILITY, EXCULPATION AND INDEMNIFICATION   

Section 9.1

 

Liability.

     14   

Section 9.2

 

Exculpation.

     14   

Section 9.3

 

Fiduciary Duty.

     14   

Section 9.4

 

Indemnification.

     14   

Section 9.5

 

Expenses.

     14   

Section 9.6

 

Severability.

     15    ARTICLE X    TRANSFERS OF INTERESTS   

Section 10.1

 

Transfers of Interests by Members.

     15   

Section 10.2

 

Effect of Assignment.

     16   

Section 10.3

 

Overriding Provisions.

     16   

Section 10.4

 

Involuntary Transfers.

     16   

Section 10.5

 

Substitute Members.

     17   

Section 10.6

 

Release of Liability.

     17   

Section 10.7

 

Tag-Along and Drag-Along Rights.

     17   

 

ii



--------------------------------------------------------------------------------

ARTICLE XI   REDEMPTIONS AND FORFEITURES   

Section 11.1

 

Company Option to Redeem Class A Units and Vested Class B Units.

     19   

Section 11.2

 

Forfeiture of Class B Units.

     20   

Section 11.3

 

Option of Service Members to Redeem Units.

     21   

Section 11.4

 

Mandatory Redemption.

     22   

Section 11.5

 

Redemption Mechanics.

     22   

Section 11.6

 

Limitation on Distributions.

     23   

Section 11.7

 

Effect on Status.

     23   

Section 11.8

 

431 Election for Class A Units.

     23    ARTICLE XII    DISSOLUTION, LIQUIDATION AND TERMINATION   

Section 12.1

 

Dissolving Events.

     24   

Section 12.2

 

Dissolution and Winding-Up.

     24   

Section 12.3

 

Distributions in Cash or in Kind.

     25   

Section 12.4

 

Termination.

     25   

Section 12.5

 

Claims of the Members.

     25    ARTICLE XIII    DEFINED TERMS   

Section 13.1

 

Definitions.

     25    ARTICLE XIV    MISCELLANEOUS   

Section 14.1

 

No Conflict with the Plan.

     32   

Section 14.2

 

Amendments.

     32   

Section 14.3

 

Certain Tax Matters.

     32   

Section 14.4

 

Notices.

     32   

Section 14.5

 

Governing Law.

     33   

Section 14.6

 

Waiver of Jury Trial.

     33   

Section 14.7

 

Waiver of Partition.

     33   

Section 14.8

 

Severability.

     33   

Section 14.9

 

Headings, etc.

     33   

Section 14.10

 

Entire Agreement.

     34   

Section 14.11

 

Counterparts.

     34   

Section 14.12

 

Further Actions.

     34   

Section 14.13

 

Power of Attorney.

     34   

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT OF

WMG MANAGEMENT HOLDINGS, LLC

This Amended and Restated Limited Liability Company Agreement of WMG Management
Holdings, LLC, dated as of December 4, 2013, is entered into by the Company,
AI Entertainment Management, LLC (the “Managing Member”) and the Persons listed
on Schedule A attached hereto, as the same may be amended from time to time (the
“Members”).

W I T N E S S E T H:

WHEREAS, the Company was formed pursuant to a Certificate of Formation filed for
recordation in the office of the Secretary of State of the State of Delaware on
December 12, 2012; and

WHEREAS, the Managing Member desires to amend and restate the Limited Liability
Company Agreement, dated as of January 7, 2013, between the Managing Member and
the Members to make certain provisions for the affairs of the Company and the
conduct of its business and the rights and obligations of the parties on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE I

FORMATION OF THE COMPANY

Section 1.1 Name; Authorized Persons.

(a) Name of the Company. The name of the Company is “WMG Management Holdings,
LLC.” The business of the Company may be conducted under such other names as the
Managing Member may from time to time designate.

(b) Authorized Persons. A person designated as an authorized person within the
meaning of the Act, has executed, delivered and filed the Certificate. On
January 7, 2013, his or her powers as an authorized person ceased and each
Officer of the Company became designated as an authorized person within the
meaning of the Delaware Act and may execute, deliver and file any and all
amendments to and restatements of the Certificate.

Section 1.2 Term of Company. The term of the Company commenced on the date of
the initial filing of the Certificate with the Secretary of State of the State
of Delaware. The Company may be terminated in accordance with the terms and
provisions hereof, and shall continue unless and until dissolved as provided in
Article XII. The existence of the Company as a separate legal entity shall
continue until the cancellation of the Certificate as provided in the Delaware
Act.

 

1



--------------------------------------------------------------------------------

Section 1.3 Registered Agent and Office. The Company’s registered agent and
office in the State of Delaware shall be Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, Delaware, 19808. The Managing Member
may designate another registered agent and/or registered office from time to
time in accordance with the then applicable provisions of the Delaware Act and
any other applicable laws.

Section 1.4 Qualification in Other Jurisdictions. Any authorized person of the
Company shall execute, deliver and file any certificates (and any amendments
and/or restatements thereof) necessary for the Company to qualify to do business
in a jurisdiction in which the Company may wish to conduct business.

Section 1.5 Taxable Year. The taxable year of the Company for federal, state and
local income tax purposes shall end on December 31.

ARTICLE II

PURPOSE AND POWERS OF THE COMPANY

Section 2.1 Purpose. The purposes of the Company are, and the nature of the
business to be conducted and promoted by the Company is, holding shares of WMG
Common Stock, engaging in any lawful act or activity for which limited liability
companies may be formed under the Delaware Act and engaging in all acts or
activities as the Company deems necessary, advisable or incidental to the
furtherance of the foregoing.

Section 2.2 Powers of the Company. The Company shall have the power and
authority to take any and all actions that are necessary, appropriate,
advisable, convenient or incidental to or for the furtherance of the purposes
set forth in Section 2.1.

Section 2.3 Qualification in Other Jurisdictions. The Company shall cause itself
to be qualified, formed or registered under assumed or fictitious name statutes
or similar laws in any jurisdiction in which the Company transacts business and
in which such qualification or registration is required by law or deemed
advisable by the Company. Any Company officer as an authorized person within the
meaning of the Act may execute, deliver and file any certificates (and any
amendments and/or restatements thereof) necessary for the Company to qualify to
do business in a jurisdiction in which the Company may wish to conduct business.

ARTICLE III

MEMBERS AND UNITS

Section 3.1 Powers of Members. The Members shall have the power to exercise any
and all rights or powers granted to the Members pursuant to the express terms of
this Agreement. The approval or consent of the Members shall not be required in
order to authorize the taking of

 

2



--------------------------------------------------------------------------------

any action by the Company, unless and then only to the extent that (i) this
Agreement shall expressly provide therefor, (ii) such approval or consent shall
be required by any provision of the Delaware Act that by its terms may not be
waived or (iii) the Managing Member shall determine that obtaining such approval
or consent would be appropriate or desirable. The Service Members, as such,
shall have no power to bind the Company.

Section 3.2 Units.

(a) Units Generally. The Company will have the following authorized classes of
Units: Class A Units, Class B Units and Class C Units.

(b) No Voting Rights. All Class A Units and Class B Units shall be non-voting.

(c) Class A Units. The Company shall issue Class A Units to Service Members in
exchange for shares (or fractional shares) of WMG Common Stock received upon
settlement of Deferred Equity Units pursuant to the Plan. In addition, the
Company may issue Class A Units to the Managing Member in exchange for shares
(or fractional shares) of WMG Common Stock.

(d) Class B Units.

(i) Initial Issuance. In connection with the performance of services to or for
the benefit of the Company, the Company shall (within 90 days of the date a
Service Member begins to participate in the Plan) issue to the Service Member a
number of Class B Units equal to the Service Member’s Initial Unit Allocation
and (within 90 days of the date a Service Member receives an Additional Unit
Allocation under the Plan) issue to the Service Member a number of additional
Class B Units equal to the Service Member’s Additional Unit Allocation.

(ii) Vesting. Class B Units held by a Service Member shall vest at the times and
to the extent that Deferred Equity Units are credited to the Service Member’s
Deferral Account under the Plan and shall be subject to forfeiture as provided
in Section 11.2; provided that if a Change in Control occurs prior to the date
on which unvested Class B Units were scheduled to vest pursuant to this
Section 3.2(d)(ii), then, immediately prior to such Change in Control, a number
of Class B Units shall vest equal to the number of Deferred Equity Units that
are then credited to such Service Member’s Deferral Account pursuant to
Section 8.1(a) of the Plan.

(iii) Benchmark Amount. The Benchmark Amount of each Class B Unit shall be
determined at the time such Class B Unit is issued to a Service Member and shall
equal the then current Fair Market Value of one WMG Fractional Share, which
shall be reflected on Schedule A. For the avoidance of doubt, the Benchmark
Amount of each Class B Unit granted on the Effective Date shall be the Initial
Base Investment Price.

 

3



--------------------------------------------------------------------------------

(iv) Reallocation of Class B Units. If at any time the Managing Member owns
Class B Units, the Managing Member may, in its sole discretion, cause the
Company to cancel all or any portion of such Class B Units, without payment by
the Company, for the purpose of granting up to an equal number of Class B Units
(with Benchmark Amounts determined at the date of such grant) to Service Members
(whether existing Members or Additional Members). Upon any such cancellation and
grant, the Managing Member shall reallocate the WMG Fractional Shares that were
allocated to such cancelled Class B Units of the Managing Member to the
newly-granted Class B Units of such Service Members, in which case the Benchmark
Amounts applicable to such newly-granted Class B Units shall be allocated to the
Managing Member.

(e) Class C Units. As of any date, a number of the Class A Units held by the
Managing Member shall be reclassified as Class C Units. The number of such
Class A Units reclassified as Class C Units as of any date shall equal the
number of Class B Units outstanding (whether vested or unvested) as of such
date. Class C Units shall not have any rights to distributions under this
Agreement.

(f) Redemption and Forfeiture. Units owned by Service Members are subject to
redemption and/or forfeiture as provided in Article XI.

(g) Adjustment Events. The number and kind of shares or other equity interests
to which Class A Units, Class B Units, Class C Units and WMG Fractional Shares
may relate, the number and kinds of securities deliverable and the Benchmark
Amounts shall be proportionally adjusted to reflect, as deemed equitable and
appropriate by the Managing Member, any stock dividend, stock split, share
combination, recapitalization, merger, consolidation, reorganization, exchange
of shares or any other similar event affecting WMG Common Stock.

(h) Unit Certificates. The Company may at any time and at the discretion of the
Managing Member issue one or more Unit Certificates in the name of a Member in
respect of the issue or reallocation of a Unit to that Member and record the
issue or reallocation of such Unit to such Member in the records of the Company.

Section 3.3 No Cessation of Membership upon Bankruptcy. A Person shall not cease
to be a Member of the Company upon the happening, with respect to such Person,
of any of the events specified in Section 18-304 of the Delaware Act.

Section 3.4 Additional Members and Increased Capital Contributions.

(a) Generally. The Company may admit one or more additional Members (each an
“Additional Member”) and may permit previously admitted Members to increase
their investment in the Company, in each case, upon the approval of the Managing
Member. The Managing Member shall approve the admission of any Person who is
granted Class B Units pursuant to the Plan or the increased Capital Contribution
from any Person who contributes WMG Fractional Shares to the Company pursuant to
the Plan.

 

4



--------------------------------------------------------------------------------

(b) Procedures. Each Person shall be admitted as an Additional Member at the
time such Person (i) executes a counterpart to this Agreement, (ii) complies
with the applicable Managing Member resolution, if any, with respect to such
admission and (iii) is named as a Member in Schedule A hereto. Upon the
admission of an Additional Member, an increase in a Service Member’s Maximum
Unit Allocation or an increased investment in the Company, to the extent
applicable, the Managing Member: (A) shall determine the number of Units to be
issued to such Additional Member (or existing Member); (B) shall determine the
Benchmark Amounts with respect to any Class B Units issued at such time to the
Additional Member (or existing Member); and (C) may cause the Company to issue
one or more Unit Certificates in the name of such Additional Member (or existing
Member) and record the issuance of Units to such Additional Member (or existing
Member) in the records of the Company.

Section 3.5 No Continued Right to Employment. Nothing in this Agreement will be
construed as providing any Member any right to continued employment by the
Company, WMG or any of its Affiliates, nor will it be construed as limiting or
otherwise affecting any of such Member’s obligations or duties owed to WMG and
its Affiliates in his or her capacity as an employee of WMG or any of its
Affiliates.

Section 3.6 Restrictive Covenants. The covenants and restrictions contained in
this Section 3.6 shall be in addition to and not in lieu of any covenants or
restrictions applying to any Service Member pursuant to any employment,
severance or services agreement between such Service Member and WMG or any of
its Affiliates and are intended to reflect the special obligations of the
Service Members as Members of the Company.

(a) Non-Competition. Each Service Member hereby covenants and agrees that,
during the period the Service Member holds, directly or indirectly, any equity
interest in the Company or, if earlier, until the date of the applicable Service
Member’s termination of employment for any reason (the “Restricted Period”),
such Service Member shall not become associated with any entity, whether as a
principal, partner, employee, member, consultant or shareholder (other than as a
holder of not in excess of 1% of the outstanding voting shares of any publicly
traded company), that is actively engaged in any geographic area in which WMG or
any of its Affiliates does business in any business which is either (i) in
competition with the businesses of WMG and its Affiliates or (ii) proposed to be
conducted by WMG or any of its Affiliates in any business plan of WMG or any of
its Affiliates; provided, however, this Section 3.6(a) shall not apply with
respect to any activities which are (A) expressly permitted pursuant to the
terms of any employment, severance or services agreement or letter between the
applicable Service Member and WMG or any of its Affiliates or (B) previously
approved by WMG, its Board of Directors or a committee thereof pursuant to WMG’s
conflict of interest resolution procedures.

 

5



--------------------------------------------------------------------------------

(b) Non-Solicitation of Employees, Artists and Labels. Each Service Member
(other than a Service Member located in the State of California) hereby
covenants and agrees that, during the Restricted Period and for the one-year
period thereafter, such Service Member shall not, directly or indirectly, as an
employee, agent, consultant, partner, joint venture, owner, officer, director,
member of any other firm, partnership, corporation or other Person or in any
other capacity:

(i) hire or make an offer of employment to any then-current employees of WMG or
any of its Affiliates in the United States or to any individuals who were
employees of WMG or any of its Affiliates in the United States in the prior
six-month period (collectively, the “Restricted Employees”);

(ii) solicit, negotiate with, induce, persuade encourage or otherwise attempt to
solicit, negotiate with, induce, persuade or encourage any Restricted Employees
to (A) terminate his or her employment with WMG or any of its Affiliates,
(B) refrain from extending his or her employment with WMG or any of its
Affiliates, (C) refrain from entering into a new employment arrangement with WMG
or any of its Affiliates, (D) enter into any employment arrangement with any
competitor of WMG or any of its Affiliates or (E) violate any provision of a
Restricted Employee’s Contract with WMG or any of its Affiliates;

(iii) enter into any Contract with any Restricted Artist or Restricted Label; or

(iv) solicit, negotiate with, induce, persuade, encourage or otherwise attempt
to solicit, negotiate with, induce, persuade or encourage any Restricted Artist
or Restricted Label to (A) terminate his, her or its relationship or Contract
with WMG or any of its Affiliates, (B) refrain from extending his, her or its
relationship or Contract with WMG or any of its Affiliates, (C) refrain from
entering into a new Contract with WMG or any of its Affiliates, (D) enter into
any relationship or Contract with any competitor of WMG or any of its Affiliates
or (E) violate any provision of the Restricted Artist’s or Restricted Label’s
Contract with WMG or any of its Affiliates.

In lieu of the preceding covenants and agreements in clauses (i) through (iv) of
this Section 3.6(b), each Service Member located in the State of California
hereby covenants and agrees that, during the Restricted Period and for the
one-year period thereafter, such Service Member shall not, directly or
indirectly, as an employee, agent, consultant, partner, joint venture, owner,
officer, director, member of any other firm, partnership, corporation or other
Person or in any other capacity:

(v) solicit, induce or encourage any Restricted Employee in the United States to
leave their employment with WMG or any of its Affiliates; or

(vi) (1) induce (or attempt to induce) a breach or disruption of the contractual
relationship between WMG or any of its Affiliates and any Restricted Artist or
Restricted Label or (2) use the trade secrets or confidential information of WMG
or any of its Affiliates to solicit, induce or encourage any Restricted Artist
or Restricted Label to end its relationship with WMG or any of its Affiliates,
as applicable.

 

6



--------------------------------------------------------------------------------

(c) Non-Disparagement. Each Service Member hereby covenants and agrees that such
Service Member shall not at any time make any statements, directly or
indirectly, to any Person that are intended to, or could reasonably be expected
to, damage the business or reputation of WMG or any of its Affiliates, including
Access.

(d) Confidentiality. Each Service Member hereby covenants and agrees that such
Service Member shall not at any time, either during or following his or her
employment with WMG or any of its Affiliates, disclose or reveal to any Person
or make use of (otherwise than for the benefit of WMG or any of its Affiliates)
any trade secrets or information of a secret or confidential nature, including
without limitation, matters of a business nature, such as information about
costs, profits, markets, leases, details of recording or music publishing
agreements, distribution agreements, customer Contracts, manufacturing
processes, financial information, technical and production know-how,
developments, inventions, processes or administrative procedures, concerning the
business or affairs of WMG or any of its Affiliates, which the Service Member
may have acquired in the course of or incident to the Service Member’s
employment with WMG or any of its Affiliates, and the Service Member confirms
that all such information (“Confidential Information”) is the exclusive property
of WMG and its Affiliates. This Section 3.6(d) shall not apply to disclosures by
the Service Member (i) with the Company’s consent, (ii) to the Service Member’s
legal counsel in connection with seeking legal advice related hereto, (iii) to
the Service Member’s accountants in connection with seeking financial or tax
advice related hereto or (iv) as required by law, a court of competent
jurisdiction or regulatory agency or other governmental authority. Nothing
herein shall prevent the Service Member, subsequent to the termination or
expiration of his or her employment with WMG or any of its Affiliates, from
using or availing himself or herself of general technical skills, knowledge and
experience, including that pertaining to or derived from the non-confidential
aspects of the businesses of WMG or any of its Affiliates. The term
“Confidential Information” shall not include information generally available and
known to the public other than as a result of a breach of this Section 3.6(d) by
the Service Member. The Service Member agrees to hold as WMG property all
Confidential Information and all books, papers and other data and all copies
thereof and therefrom, in any way relating to the businesses of WMG or any of
its Affiliates, whether made or received by the Service Member, and, on
termination of employment or upon demand by WMG, to deliver the same to WMG.

(e) Results and Proceeds of Employment. Each Service Member acknowledges and
agrees that WMG or any of its Affiliates, as the case may be, shall own all
rights of every kind and character throughout the world in perpetuity in and to
any material and/or ideas written, suggested or in any way created by him or her
during his or her employment with WMG or any of

 

7



--------------------------------------------------------------------------------

its Affiliates and all other results and proceeds of his or her employment with
WMG or any of its Affiliates, including, but not limited to, all copyrightable
material created by him or her within the scope of his or her employment. Each
Service Member agrees to execute and deliver to WMG or any of its Affiliates, as
the case may be, such assignments or other instruments as the Company may
require from time to time to evidence WMG’s or any of its Affiliates’, as the
case may be, ownership of the results and proceeds of his or her services
rendered to WMG or any of its Affiliates.

(f) Remedies for Breach. Each Service Member acknowledges and agrees that the
covenants and obligations of such Service Member with respect to
non-competition, non-solicitation, non-disparagement, confidentiality and
results and proceeds of employment in this Agreement relate to special, unique
and extraordinary matters and that a violation or threatened violation of any of
the terms of such covenants or obligations will cause WMG and its Affiliates
(including the Company) irreparable injury for which adequate remedies are not
available at law. Therefore, each Service Member agrees, to the fullest extent
permitted by law, that WMG or any of its Affiliates (including the Company)
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) restraining such Service Member
from committing any violation of the covenants or obligations contained in this
Section 3.6. These injunctive remedies are cumulative and are in addition to any
other rights and remedies the Company, WMG or any of their Affiliates may have
at law or in equity. In connection with the foregoing provisions of this
Section 3.6, each Service Member represents that his or her economic means and
circumstances are such that such provisions will not prevent him or her from
providing for the Service Member and his or her family on a basis satisfactory
to him or her.

(g) Unenforceable Restriction. It is expressly understood and agreed that
although each Service Member and the Company consider the restrictions contained
in this Section 3.6 to be reasonable, if a final determination is made by an
arbitrator to whom the parties have assigned the matter or a court of competent
jurisdiction that any restriction contained in this Agreement is an
unenforceable restriction against any Service Member, the provisions of this
Agreement shall not be rendered void but shall be reformed to apply as to such
maximum time and to such maximum extent as such arbitrator or court may
determine or indicate to be enforceable. Alternatively, if such arbitrator or
court finds that any restriction contained in this Agreement is unenforceable,
and such restriction cannot be reformed so as to make it enforceable, such
finding shall not affect the enforceability of any of the other restrictions
contained herein.

ARTICLE IV

MANAGEMENT

Section 4.1 Management. The business and affairs of the Company shall be managed
by and under the direction of the Managing Member. The Managing Member shall be
the “manager” of the Company for purposes of the Act. The Managing Member shall
have complete and exclusive good faith discretion in the management and control
of the affairs and business of

 

8



--------------------------------------------------------------------------------

the Company and shall possess all powers necessary, convenient or appropriate to
carrying out the purposes and business of the Company and to performing all acts
and entering into and performing all Contracts and other undertakings that it
may deem necessary or advisable or incidental thereto, including doing all
things and taking all actions necessary to carry out the terms and provisions of
this Agreement.

Section 4.2 Designation of Officers. The Managing Member may designate one or
more officers and agents of the Company. Such officers and agents shall serve
for such terms, hold such offices, exercise such powers and perform such duties
as the Managing Member from time to time may determine to be necessary, useful,
appropriate, advisable, desirable or convenient. In addition, all officers and
agents, as between themselves and the Company, shall have such authority and
perform such duties in the management of the Company as generally pertain or are
necessarily incidental to their particular office or agency.

ARTICLE V

CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS

Section 5.1 Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Member. Each Member’s Capital
Accounts shall be credited with the amount of cash and Fair Market Value of
property contributed by such Member to the Company, as set forth on Schedule A.

Section 5.2 Adjustments. As of the end of each Accounting Period, the balance in
each Member’s Capital Account shall be adjusted by (i) increasing such balance
by such Member’s (A) allocable share of each item of the Company’s income and
gain for such Accounting Period (allocated in accordance with Section 7.1) and
(B) the amount of cash and the Fair Market Value of any property (as of the date
of the contribution thereof and net of any liabilities encumbering such
property) contributed to the Company by such Member during such Accounting
Period, if any, and (ii) decreasing such balance by (A) the amount of cash and
the Fair Market Value of any property (as of the date of the distribution
thereof and net of any liabilities encumbering such property) distributed to
such Member during such Accounting Period and (B) such Member’s allocable share
of each item of the Company’s loss and deduction for such Accounting Period
(allocated in accordance with Section 7.1).

Section 5.3 Additional Capital Contributions. No Member shall be required to
make any additional Capital Contribution to the Company in respect of the
Interests owned by such Member. The provisions of this Section 5.3 are intended
solely to benefit the Members and, to the fullest extent permitted by applicable
law, shall not be construed as conferring any benefit upon any creditor of the
Company (and no such creditor shall be a third-party beneficiary of this
Agreement), and no Member shall have any duty or obligation to any creditor of
the Company to make any additional Capital Contributions or to cause the
Managing Member to consent to the making of additional Capital Contributions.

 

9



--------------------------------------------------------------------------------

Section 5.4 Negative Capital Accounts. Except as required by law, no Member
shall be required to make up a negative balance in its Capital Account.

ARTICLE VI

DISTRIBUTIONS

Section 6.1 Distributions.

(a) Source. The Managing Member will determine in good faith the extent to which
any distribution is made from Dividend Proceeds or Exit Proceeds. The
determination of the Managing Member will be final and binding on all Members.

(b) Dividend Proceeds. Subject to Articles X and XI and Section 6.1(d), Dividend
Proceeds will be apportioned among the Class A Units and Class B Units
(including unvested Class B Units) held by the Members. The amounts so
apportioned to the Class A Units and vested Class B Units of a Member will be
distributed to such Member. The amounts so apportioned to the unvested Class B
Units held by a Member will be distributed to the Managing Member.

(c) Exit Proceeds. Subject to Articles X and XI and Section 6.1(d), Exit
Proceeds will be apportioned among the Class A Units and Class B Units
(including unvested Class B Units) held by the Members. The amounts so
apportioned to the Class A Units will be distributed to such Member. The amounts
so apportioned to the unvested Class B Units held by a Member will be
distributed to the Managing Member. The amounts so apportioned to the vested
Class B Units held by a Member will be distributed (i) first, to the Managing
Member up to the aggregate Benchmark Amount of such vested Class B Units and
(ii) thereafter, to such Member.

(d) Offset to Certain Distributions. The Managing Member may, in its discretion,
reduce the amount of any distributions to a Service Member under this
Section 6.1 by all or any portion of the outstanding Unrecovered Investment
Credit, if any, of the Service Member, which offset amounts shall instead be
distributed to the Managing Member.

Section 6.2 Distributions In Kind. In the event of a distribution of Company
property pursuant to Section 6.1, such property shall for all purposes of this
Agreement be deemed to have been sold at its Fair Market Value and the proceeds
of such sale shall be deemed to have been distributed to the Members.

Section 6.3 No Withdrawal of Capital. Except as otherwise expressly provided in
Article XII, no Member shall have the right to withdraw capital from the Company
or to receive any distribution or return of such Member’s Capital Contributions.

 

10



--------------------------------------------------------------------------------

Section 6.4 Withholding.

(a) Each Member shall, to the fullest extent permitted by applicable law,
indemnify and hold harmless each Person who is or who is deemed to be the
responsible withholding agent for U.S. federal, state or local income tax
purposes against all claims, liabilities and expenses of whatever nature (other
than any claims, liabilities and expenses in the nature of penalties and accrued
interest thereon that result from such Person’s fraud, willful misfeasance, bad
faith or gross negligence) relating to such Person’s obligation to withhold and
to pay over, or otherwise pay, any withholding or other taxes payable by the
Company or as a result of such Member’s participation in the Company.

(b) Notwithstanding any other provision of this Article VI, (i) each Member
hereby authorizes the Company to withhold from payments to or Units of such
Member and to pay over, or otherwise pay, any withholding or other taxes payable
by the Company or any of its Affiliates with respect to such Member or as a
result of such Member’s participation in the Company and (ii) if and to the
extent that the Company or any of its Affiliates shall be required to withhold
or pay any such taxes (including any amounts withheld from amounts payable to
the Company to the extent attributable, in the judgment of the Members, to the
interest of such Member in the Company), such Member shall be deemed for all
purposes of this Agreement to have received a payment from the Company as of the
time such withholding or tax is required to be paid, which payment shall be
deemed to be a distribution with respect to such Member’s interest in the
Company to the extent that the Member (or any successor to such Member’s
interest in the Company) is then entitled to receive a distribution. To the
extent that the aggregate of such payments to a Member for any period exceeds
the distributions to which such Member is entitled for such period, such Member
shall make a prompt payment to the Company of such amount.

(c) If the Company makes a distribution in kind and such distribution is subject
to withholding or other taxes payable by the Company on behalf of any Member,
such Member shall make a prompt payment to the Company of the amount of such
withholding or other taxes by wire transfer.

Section 6.5 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make a distribution
to any Member on account of its interest in the Company if such distribution
would violate Section 18-607 of the Delaware Act or other applicable law.

ARTICLE VII

ALLOCATIONS

Section 7.1 Allocations to Capital Accounts. Except as provided in Section 7.2,
each item of income, gain, loss or deduction (determined in accordance with U.S.
tax principles as applied to the maintenance of capital accounts), with respect
to any Accounting Period, including each item of income, gain, loss and
deduction of the Company, shall be allocated among the Capital Accounts as of
the end of such Accounting Period in a manner that as closely as possible gives
effect to the provisions of Article VI and the other relevant provisions of this
Agreement.

 

11



--------------------------------------------------------------------------------

Section 7.2 Tax Allocations and Other Tax Matters.

(a) Tax Allocations. Each item of income, gain, loss or deduction recognized by
the Company shall be allocated among the Members for U.S. federal, state and
local income tax purposes in the same manner that each such item is allocated to
the Members’ Capital Accounts or as otherwise provided herein, provided that the
Managing Member may adjust such allocations as long as such adjusted allocations
have substantial economic effect or are in accordance with the interests of the
Members in the Company, in each case within the meaning of the Code and the
Treasury Regulations. Tax credits and tax credit recapture shall be allocated in
accordance with the Members’ interests in the Company as provided in Treasury
Regulations § 1.704-1(b)(4)(ii). All matters concerning allocations for U.S.
federal, state and local and non-U.S. income tax purposes, including accounting
procedures, not expressly provided for by the terms of this Agreement shall be
determined by the Managing Member in its sole discretion.

(b) Certain Actions. Notwithstanding any other provision of this Agreement,
(i) each Member shall, and shall cause each of its Affiliates and transferees
to, take any action requested by the Managing Member, and the Managing Member
may take any action, to ensure that the fair market value of any interest in the
Company that is transferred in connection with the performance of services is
treated for U.S. federal income tax purposes as being equal to the “liquidation
value” (within the meaning of Prop. Treas. Reg. section 1.83-3(l)) of that
interest (and that each such interest in the Company is afforded pass-through
treatment for all applicable U.S. federal, state or local income tax purposes)
and (ii) without limiting the generality of the foregoing, to the extent
required in order to attain or ensure such treatment under any applicable law,
Treasury Regulation, Revenue Procedure, Revenue Ruling, Notice or other guidance
governing partnership interests transferred in connection with the performance
of services, such action may include authorizing and directing the Company or
the Managing Member to make any election, agreeing to any condition imposed on
such Member, its Affiliates or its transferees, executing any amendment to this
Agreement or other agreements, executing any new agreement, making any tax
election or tax filing and agreeing not to take any contrary position.

(c) Member Notification Requirements. Each Member shall notify the Managing
Member in a timely manner of its intention to (i) file a notice of inconsistent
treatment under section 6222(b) of the Code, (ii) file a request for
administrative adjustment of Company items, (iii) file a petition with respect
to any Company item or other tax matters involving the Company or (iv) enter
into a settlement agreement with the Secretary of the Treasury with respect to
any Company items. Upon receipt of any such notification, the Managing Member,
if it agrees with such Member’s position, may in its sole discretion elect to
make such filing or enter into such agreement, as applicable and practicable, on
behalf of the Company. The cost of any audits or adjustments of a Member’s tax
return shall be borne solely by the affected Member. Each Member shall promptly
upon request furnish to the Managing Member any information that the

 

12



--------------------------------------------------------------------------------

Managing Member may reasonably request in connection with any election or
contemplated election or adjustment under section 734, 743 or 754 of the Code or
with filing the tax returns of the Company or its Affiliates.

ARTICLE VIII

BOOKS AND RECORDS

Section 8.1 Books, Records and Financial Statements. The Company shall keep or
cause to be kept full and accurate accounts of the transactions of the Company
in proper books and records of account which shall set forth all information
required by the Act. Such books and records shall be maintained on the basis
utilized in preparing the Company’s U.S. income tax returns. Such books and
records shall be available for inspection and copying by the Members or their
duly authorized representatives during normal business hours for any purpose
reasonably related to such Member’s interest in the Company, provided that the
Company may maintain the confidentiality of Schedule A as it relates to other
Members.

Section 8.2 Filings of Returns and Other Writings; Tax Matters Partner.

(a) The Company shall timely file all Company tax returns and shall timely file
all other writings required by any governmental authority having jurisdiction to
require such filing. Within 180 days after the end of each taxable year (or as
soon as reasonably practicable thereafter), the Company shall send to each
Person that was a Member at any time during such year copies of Schedule K-1,
“Partner’s Share of Income, Credits, Deductions, Etc.”, or any successor
schedule or form with respect to such Person, together with such additional
information as may be necessary for such Person to file his, her or its U.S.
federal income tax returns.

(b) The Managing Member shall be the tax matters partner of the Company, within
the meaning of section 6231 of the Code (the “Tax Matters Partner”). Each Member
hereby consents to such designation and agrees that upon the request of the Tax
Matters Partner, such Member will execute, certify, acknowledge, deliver, swear
to, file and record at the appropriate public offices such documents as may be
necessary or appropriate to evidence such consent.

(c) Promptly following the written request of the Tax Matters Partner, the
Company shall, to the fullest extent permitted by law, reimburse and indemnify
the Tax Matters Partner for all reasonable expenses, including reasonable legal
and accounting fees, claims, liabilities, losses and damages incurred by the Tax
Matters Partner in connection with any administrative or judicial proceeding
with respect to the tax liability of the Members.

(d) The provisions of this Section 8.2 shall survive the termination of the
Company or the termination of any Member’s interest in the Company and shall
remain binding on the Members for as long a period of time as is necessary to
resolve with the Internal Revenue Service any and all matters regarding the U.S.
federal income taxation of the Company or the Members.

 

13



--------------------------------------------------------------------------------

ARTICLE IX

LIABILITY, EXCULPATION AND INDEMNIFICATION

Section 9.1 Liability. Except as otherwise provided by the Delaware Act, the
debts, obligations and liabilities of the Company, whether arising in Contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Covered Person shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Covered
Person.

Section 9.2 Exculpation. No Covered Person shall be liable to the Company or any
other Covered Person for any loss, damage or claim incurred by reason of any act
or omission performed or omitted by such Covered Person in good faith on behalf
of the Company and in a manner believed to be within the scope of authority
conferred on such Covered Person by this Agreement, except that a Covered Person
shall be liable for any such loss, damage or claim incurred by reason of such
Covered Person’s gross negligence, willful misconduct or willful breach of this
Agreement.

Section 9.3 Fiduciary Duty. To the extent that, at law or in equity, a Covered
Person has duties (including fiduciary duties) and liabilities relating thereto
to the Company or to any other Covered Person, a Covered Person acting under
this Agreement shall not be liable to the Company or to any other Covered Person
for its good faith reliance on the provisions of this Agreement. The provisions
of this Agreement, to the extent that they restrict the duties and liabilities
of a Covered Person otherwise existing at law or in equity, are agreed by the
parties hereto to replace such other duties and liabilities of such Covered
Person.

Section 9.4 Indemnification. To the fullest extent permitted by applicable law,
a Covered Person shall be entitled to indemnification from the Company for any
loss, damage or claim incurred by such Covered Person by reason of any act or
omission performed or omitted by such Covered Person in good faith on behalf of
the Company and in a manner believed to be within the scope of authority
conferred on such Covered Person by this Agreement, except that no Covered
Person shall be entitled to be indemnified in respect of any loss, damage or
claim incurred by such Covered Person by reason of such Covered Person’s gross
negligence, willful misconduct or willful breach of this Agreement with respect
to such acts or omissions; provided, that any indemnity under this Section 9.4
shall be provided out of and to the extent of Company assets only, and no
Covered Person shall have any personal liability on account thereof.

Section 9.5 Expenses. To the fullest extent permitted by applicable law,
expenses (including, without limitation, reasonable attorneys’ fees,
disbursements, fines and amounts paid in settlement) incurred by a Covered
Person in defending any claim, demand, action, suit or proceeding relating to or
arising out of their performance of their duties on behalf of the

 

14



--------------------------------------------------------------------------------

Company shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall ultimately be determined by a court of competent
jurisdiction that the Covered Person is not entitled to be indemnified as
authorized in Section 9.4.

Section 9.6 Severability. To the fullest extent permitted by applicable law, if
any portion of this Article IX shall be invalidated on any ground by any court
of competent jurisdiction, then the Company shall nevertheless indemnify each
Covered Person as to costs, charges and expenses (including reasonable
attorneys’ fees), judgments, fines and amounts paid in settlement with respect
to any action, suit or proceeding, whether civil, criminal, administrative or
investigative, including an action by or in the right of the Company, to the
fullest extent permitted by any applicable portion of this Article IX that shall
not have been invalidated.

ARTICLE X

TRANSFERS OF INTERESTS

Section 10.1 Transfers of Interests by Members.

(a) Restrictions on Transfers by Service Members. No Service Member may Transfer
any Interests (including, without limitation, to any other Service Member or by
gift, by operation of law or otherwise), except as expressly provided in this
Agreement.

(b) Estate Planning Transfers; Transfers upon Death of a Service Member. Subject
to the prior written approval of the Managing Member (which approval may be
granted or withheld and/or be subject to such terms and conditions as the
Managing Member may require, in each case, in its sole discretion), the Class A
Units and vested Class B Units held by Service Members may be Transferred
(i) for estate-planning purposes to (A) a trust under which the distribution of
such Units may be made only to beneficiaries who are such Service Member, his or
her spouse, his or her parents, members of his or her immediate family or his or
her lineal descendants, (B) a charitable remainder trust, the income from which
will be paid to such Service Member during his or her life, (C) a corporation,
the shareholders of which are only such Service Member, his or her spouse, his
or her parents, members of his or her immediate family or his or her lineal
descendants or (D) a partnership or limited liability company, the partners or
members of which are only such Service Member, his or her spouse, his or her
parents, members of his or her immediate family or his or her lineal descendants
(each, an “Estate Planning Vehicle”) or (ii) as a result of the laws of descent,
provided, in each case, that such Estate Planning Vehicle or heirs, executors or
other beneficiaries shall remain subject to the terms of this Agreement as if
such Service Member continued to hold such Units directly.

(c) Transfers by the Managing Member. The Managing Member and its Affiliates may
freely Transfer their respective Interests.

 

15



--------------------------------------------------------------------------------

Section 10.2 Effect of Assignment. The Company shall, from the effective date of
any permitted assignment of an Interest (or part thereof), thereafter pay all
further distributions on account of such Interest (or part thereof) to the
assignee of such Interest (or part thereof).

Section 10.3 Overriding Provisions.

(a) Any Transfer in violation of this Article X shall be null and void ab initio
and the provisions of Section 10.2 shall not apply to any such Transfers. The
approval of any Transfer in any one or more instances shall not limit or waive
the requirement for such approval in any other or future instance.

(b) All Transfers permitted under this Article X are subject to this
Section 10.3, Section 10.4 and Section 10.5.

(c) Any proposed Transfer by a Member pursuant to the terms of this Article X
shall, in addition to meeting all of the other requirements of this Agreement,
satisfy the following conditions: (i) the Transfer will not be effected on or
through an “established securities market” or a “secondary market or the
substantial equivalent thereof,” as such terms are used in Treasury
Regulations § 1.7704-1, and, at the request of the Managing Member, the
transferor and the transferee will have each provided the Company a certificate
to such effect and (ii) the proposed Transfer will not result in the Company
having more than 99 Members, within the meaning of Treasury Regulations §
1.7704-1(h)(1) (determined pursuant to the rules of Treasury Regulations §
1.7704-1(h)(3)). The Managing Member may in its sole discretion waive the
condition set forth in clause (ii) of this Section 10.3(c).

(d) The Company shall promptly amend Schedule A to reflect any permitted
Transfers of Interests pursuant to this Article X.

Section 10.4 Involuntary Transfers. Any transfer of title or beneficial
ownership of Interests upon default, foreclosure, forfeit, divorce, court order
or otherwise than by a voluntary decision on the part of a Service Member (other
than the Managing Member) (each, an “Involuntary Transfer”) shall be void unless
such Member complies with this Section 10.4 and enables the Company to exercise
in full its rights hereunder. Upon any Involuntary Transfer, the Company shall
have the right to purchase such Interests pursuant to this Section 10.4 and the
person or entity to whom such Interests have been Transferred (the “Involuntary
Transferee”) shall have the obligation to sell such Interests in accordance with
this Section 10.4. Upon the Involuntary Transfer of any Interest, such Service
Member shall promptly (but in no event later than two business days after such
Involuntary Transfer) furnish written notice to the Company indicating that the
Involuntary Transfer has occurred, specifying the name of the Involuntary
Transferee, giving a detailed description of the circumstances giving rise, to
and stating the legal basis for, the Involuntary Transfer. Upon the receipt of
the notice described in the preceding sentence and for 90 days thereafter, the
Company shall have the right to purchase, and the Involuntary Transferee shall
have the obligation to sell, all (but not less than all) of the Interests

 

16



--------------------------------------------------------------------------------

acquired by the Involuntary Transferee for a purchase price equal to the lesser
of (i) the Fair Market Value of such Interest and (ii) the amount of the
indebtedness or other liability that gave rise to the Involuntary Transfer.

Section 10.5 Substitute Members. In the event any Member Transfers its Interest
in compliance with the other provisions of this Article X (other than
Section 10.4), the transferee thereof shall have the right to become a
substitute Member, but only upon satisfaction of the following:

(a) execution of such instruments as the Managing Member deems reasonably
necessary or desirable to effect such substitution; and

(b) acceptance and agreement in writing by the transferee of the Member’s
Interest to be bound by all of the terms and provisions of this Agreement and
assumption of all obligations under this Agreement (including breaches hereof)
applicable to the transferor.

Section 10.6 Release of Liability. In the event any Member shall sell such
Member’s entire interest in the Company (other than in connection with an Exit
Event) in compliance with the provisions of this Agreement, including, without
limitation, pursuant to the last sentence of Section 10.4, without retaining any
interest therein, directly or indirectly, then the selling Member shall, to the
fullest extent permitted by law, be relieved of any further liability arising
hereunder for events occurring from and after the date of such Transfer;
provided, however, that no such Transfer shall relieve any Service Member of his
or her obligations pursuant to Section 3.6 and such obligations shall survive
any termination of such Service Member’s membership in the Company as set forth
in Section 3.6.

Section 10.7 Tag-Along and Drag-Along Rights.

(a) Tag-Along Rights. In the event that at any time Access proposes to Transfer
shares of WMG Common Stock to a Third Party (other than, following an Initial
Public Offering, shares sold pursuant to Rule 144 promulgated under the
Securities Act or any successor provision) or to WMG, then at least 15 days
prior to effecting such Transfer, Access shall give each Service Member written
notice of such proposed Transfer. Each Service Member shall then have the right
(the “Tag-Along Right”), exercisable by written notice to the Managing Member
prior to the proposed date of Transfer, to participate pro rata in such sale, by
causing the Company to sell the Service Member’s pro rata portion of the shares
of WMG Common Stock owned by the Company (which for any vested Class B Unit
shall be a fraction of the WMG Fractional Share underlying such Class B Unit
with the then Fair Market Value equal to the excess of the Fair Market Value of
a WMG Fractional Share over such Class B Unit’s Benchmark Amount) on
substantially the same terms (including with respect to representations,
warranties and indemnification) as Access; provided that the form of
consideration to be received by Access in connection with the proposed sale may
be different from that received by the Service Members so long as the value of
the consideration to be received by Access is the

 

17



--------------------------------------------------------------------------------

same or less than what they would have received had they received the same form
of consideration as the Service Members (as reasonably determined by the
Managing Member in good faith). In the event Access sells less than 100% of its
shares of WMG Common Stock, and any Service Member exercises his or her
Tag-Along Rights, participation “pro rata in such sale” shall be based on the
relative number of Class A Units held by such Service Member, unless the
Managing Member deems the provisions of Section 10.7(c)(iv) operative. No
Service Member shall have any Tag-Along Rights in respect of unvested Class B
Units.

(b) Drag-Along Rights. In the event that at any time Access desires to effect an
Exit Event (including a sale of all or a portion of the Interests), the Managing
Member shall have the right (the “Drag-Along Right”), upon written notice to the
Service Members, to require that each Service Member join pro rata in such sale,
by causing the Company to sell all or a portion of each Service Member’s shares
of WMG Common Stock owned by the Company (which for any vested Class B Unit
shall be a fraction of the WMG Fractional Share underlying such Class B Unit
with the then Fair Market Value equal to the excess of the Fair Market Value of
a WMG Fractional Share over such Class B Unit’s Benchmark Amount) or, if
applicable, each Service Member’s Interests pursuant to Section 10.7(c)(iv), on
substantially the same terms (including with respect to representations,
warranties and indemnification) as Access; provided that the form of
consideration to be received by Access in connection with the proposed sale may
be different from that received by the Service Members so long as the value of
the consideration to be received by Access is the same or less than what they
would have received had they received the same form of consideration as the
Service Members (as reasonably determined by the Managing Member in good faith).
No Service Member shall have a right to sell, or a right to any sale proceeds
from, any unvested Class B Units or shares of WMG Common Stock underlying
unvested Class B Units in an Exit Event.

(c) General Provisions.

(i) Each Service Member participating in a sale pursuant to this Section 10.7
shall agree to make customary representations and shall agree to customary
covenants, indemnities and agreements, so long as they are made severally and
not jointly among Access and the other sellers. To the extent that the Company
incurs any liability or loss as a result of the representations, warranties,
covenants, indemnities and agreements that the Company or the sellers are
required to agree to in connection with a sale pursuant to this Section 10.7,
the proceeds to which a participating Service Member is entitled shall be
reduced (but not below zero), pro rata with Access and the other sellers, by the
amount of such liability or loss in proportion to the number of shares of WMG
Common Stock that the Company is selling or has sold on behalf of such Service
Member (or the Interests that such Service Member is selling or has sold in such
sale). Each participating Service Member shall also represent to the Company at
the time of any sale pursuant to this Section 10.7 that such Service Member has
unencumbered title to its Units and the power, authority and legal right to
direct the Company to Transfer the WMG Fractional Shares underlying such Units,
provided that the aggregate amount of liability for breach

 

18



--------------------------------------------------------------------------------

of any such representation shall not, together with any reduction in proceeds
pursuant to the prior sentence, exceed the value of the net proceeds to be paid
to such Service Member as a result of such sale.

(ii) In no event shall any Service Member be obligated to agree to any
non-competition covenant, employee non-solicit covenant or other similar
agreement restricting the Service Member as a condition to participating in a
transaction pursuant to this Section 10.7.

(iii) The Company and/or each Service Member participating in a sale of shares
of WMG Common Stock pursuant to this Section 10.7 shall, as applicable, bear
its, his or her pro rata share of any transaction costs and expenses, including
transfer taxes and legal, accounting and investment banking fees incurred by the
Company and Access in connection with such sale; provided that neither the
Company nor any Service Member shall be obligated to make any out-of-pocket
expenditure in respect of such costs, fees or expenses prior to the consummation
of a transaction consummated pursuant to this Section 10.7.

(iv) In the event that, in the Managing Member’s sole discretion, a sale
pursuant to this Section 10.7 is structured as a sale of Interests by the
Members, rather than a distribution of proceeds by the Company, the purchase
agreement governing such sale of Interests will have provisions therein which
replicate, to the greatest extent possible, the economic result which would have
been attained under this Article X had such a sale been structured as a
distribution of proceeds.

ARTICLE XI

REDEMPTIONS AND FORFEITURES

Section 11.1 Company Option to Redeem Class A Units and Vested Class B Units.

(a) Generally. Upon the termination of employment of a Service Member (such
Service Member, together with a person to whom such Service Member made a
Transfer, an “Affected Member”) with WMG and its Affiliates for any reason, the
Company will have the option (but not the obligation) to redeem all or a portion
of an Affected Member’s Class A Units and vested Class B Units. The effective
date of any redemption pursuant to this Section 11.1 (a “Termination Redemption
Date”) will be on a date, as the Managing Member determines in its sole
discretion. In order to exercise the Company’s option, the Managing Member must
deliver Notice to the Affected Member during the 90-day period following the
Affected Member’s termination of employment. Any such redemption will be done in
accordance with the provisions of this Section 11.1. For purposes of this
Agreement, any determinations with respect to an Affected Member’s termination
of employment (including the date thereof) shall be made by the Managing Member
(or the Committee or WMG).

 

19



--------------------------------------------------------------------------------

(b) Class A Redemption Price. The price for the redemption of a Class A Unit of
an Affected Member pursuant to this Section 11.1 shall be:

(i) except in the case of a termination of employment for Cause, equal to the
Fair Market Value of one WMG Fractional Share on the applicable Termination
Redemption Date; and

(ii) in the case of a termination of employment for Cause, equal to the lesser
of (A) the Affected Member’s Capital Contributions in respect of such Class A
Unit and (B) the Fair Market Value of one WMG Fractional Share on the applicable
Termination Redemption Date.

(c) Class B Redemption Price. The price for the redemption of a vested Class B
Unit of an Affected Member pursuant to this Section 11.1 following an Affected
Member’s termination of employment without Cause, for Good Reason or by reason
of death or Disability shall be the Class B Redemption Payment, determined as of
the applicable Termination Redemption Date.

Section 11.2 Forfeiture of Class B Units.

(a) Unvested Class B Units.

(i) Forfeiture upon Any Termination of Employment. Immediately upon the
termination of employment of any Affected Member with WMG and its Affiliates for
any reason, all unvested Class B Units of such Affected Member will be forfeited
to the Company without any payment by the Company to such Affected Member in
respect thereof.

(ii) Forfeiture upon Change in Control. Except as otherwise determined by the
Managing Member or provided in Section 3.2(d)(ii), immediately prior to a Change
of Control, each outstanding unvested Class B Unit shall be immediately
forfeited, without any payment to the Service Members.

(b) Forfeiture of Vested Class B Units on Certain Terminations of Employment.
Immediately upon the termination of employment of any Affected Member whose
employment is terminated by WMG or and of its Affiliates for Cause or by such
Affected Member for any reason (other than death, Disability or Good Reason),
all vested Class B Units of such Affected Member then outstanding will be
forfeited to the Company without any payment by the Company to such Affected
Member in respect thereof.

(c) Failure to Make 83(b) Election. Notwithstanding anything to the contrary
herein, unless otherwise determined by the Managing Member, in its sole
discretion, a Service Member shall forfeit all of his or her Class B Units
(without any payment to the Service Member in respect thereof) if the Service
Member shall fail to file a Section 83(b) election form in respect of

 

20



--------------------------------------------------------------------------------

the full amount of the Service Member’s Class B Units, as of the grant date,
with the Internal Revenue Service and submit a copy thereof to the Company prior
to the 30th day after the grant date of such Class B Units.

(d) Failure to Make 431 Election. Notwithstanding anything to the contrary
herein, unless otherwise determined by the Managing Member, in its sole
discretion, a Service Member who is a UK resident for the tax year in which he
or she is granted Class B Units shall forfeit all of his or her Class B Units
(without any payment to the Service Member in respect thereof) if the Service
Member shall fail to enter into an election under section 431(1) of the Income
Tax (Earnings and Pensions) Act 2003 in respect of the full amount of the
Service Member’s Class B Units prior to the 14th day after the grant date of
such Class B Units.

(e) Consequences of Forfeiture. Subject to Section 3.2(d)(iv), upon the
forfeiture of Class B Units, whether vested or unvested, on the termination of
employment of a Service Member, such forfeited Class B Units shall be
Transferred to the Managing Member.

Section 11.3 Option of Service Members to Redeem Units.

(a) Scheduled Redemption Dates. Except for Class B Units redeemed pursuant to
Section 11.1 or forfeited pursuant to Section 11.2, each Service Member shall be
entitled to redeem the Service Member’s vested Class B Units, without payment by
the Service Member, in three equal installments on the Redemption Dates
applicable to an equal number of the Service Member’s Deferred Equity Units,
upon written notice to the Company no later than December 1st of the year in
which such Redemption Date is scheduled to occur, for a Class B Redemption
Payment; provided that no Class B Unit may be redeemed pursuant to this
Section 11.3(a) prior to the Redemption Date in the second succeeding calendar
year after such Class B Unit becomes vested. A Service Member may specify that a
Class B Redemption Payment be made with respect to any (or no) portion of such
Service Member’s Class B Units eligible for redemption on a Redemption Date (any
such Class B Units eligible for redemption but not redeemed, a “Retained Class B
Unit”).

(b) Annual Right to Redemption.

(i) Class A Units. Subject to Section 11.4, each Service Member shall have an
annual right to redeem his or her Class A Units as provided in Section 7.3 of
the Plan.

(ii) Class B Units. Subject to Section 11.4, on each one-year anniversary of the
first Redemption Date on which a Class B Unit is redeemable pursuant to
Section 11.3(a), each Service Member shall be entitled to the redemption, upon
written notice to the Company no later than December 1st of the year in which
such anniversary date occurs, of all or any portion of such Service Member’s
Retained Class B Units for a Class B Redemption Payment. Notwithstanding the
foregoing, a Participant’s right to redeem Class B Units pursuant to this
Section 11.3(b)(ii) shall be limited to the maximum number of Class B Units that
would have been redeemable from the Service Member if the Service Member were
then employed by WMG or any of its Affiliates.

 

21



--------------------------------------------------------------------------------

Section 11.4 Mandatory Redemption. In December 2020, (i) the Company shall
redeem from all Service Members (other than Affected Members whose Units are
subject to Section 11.1 and Section 11.2) (x) each Class A Unit then outstanding
for a cash payment equal to the then current Fair Market Value of one Fractional
Company Share and (y) each Class B Unit then vested and outstanding for its
Class B Redemption Payment and (ii) each unvested Class B Unit shall be
forfeited, without any payment to its holder in respect thereof, and such
forfeited Class B Units shall be Transferred to the Managing Member.

Section 11.5 Redemption Mechanics.

(a) Class A Units. The redemption of any Class A Unit held by a Service Member
(including an Affected Member) shall be effected (at the option of the Managing
Member) by (x) the Managing Member contributing cash to the Company to fund the
redemption of such Class A Unit, the Managing Member receiving one Class A Unit
in exchange for such cash contribution and the Company distributing such cash to
such Service Member in redemption of such Class A Unit or (y) subject to
Section 11.5(c), the Company distributing one WMG Fractional Share to such
Service Member in redemption of such Class A Unit and WMG redeeming from such
Service Member, and such Service Member selling to WMG, such WMG Fractional
Share in exchange for cash, provided that, if permitted by Section 11.5(c), such
redemption shall be effected in accordance with clause (y) of this
Section 11.5(a) if the redemption price is determined pursuant to
Section 11.1(b)(ii)(A).

(b) Class B Units. The redemption of any Class B Unit held by a Service Member
(including an Affected Member) shall be effected (at the option of the Managing
Member) by (x) the Managing Member contributing cash to the Company in an amount
equal to the Class B Redemption Payment for such Class B Unit and the Company
distributing such cash to such Service Member in redemption of such Class B Unit
or (y) subject to Section 11.5(c), the Company distributing a fractional share
of WMG Common Stock with a Fair Market Value equal to the Class B Redemption
Payment of such Class B Unit in redemption of such Class B Unit and WMG
redeeming from such Service Member, and such Service Member selling to WMG, such
fractional share of WMG Common Stock in exchange for cash in an amount equal to
such Class B Redemption Payment. Upon the redemption of a Class B Unit the
number of Class A Units held by the Managing Member that are reclassified as
Class C Units shall be reduced in accordance with Section 3.2(e). In addition,
upon the redemption of one or more Class B Units pursuant to clause (y) of this
Section 11.5(b), the number of Class A Units held by the Managing Member shall
be reduced by a number of Class A Units that then have a Fair Market Value equal
to the aggregate Class B Redemption Payment of such redeemed Class B Units.

 

22



--------------------------------------------------------------------------------

(c) Limitation on WMG Redemptions of WMG Fractional Shares. If a redemption of
WMG Fractional Shares by WMG pursuant to this Article XI (or the payment of a
dividend by a subsidiary of WMG to fund such a redemption) would result in a
violation of the terms or provisions of, or a default or an event of default
under, any guaranty, financing or security agreement or document entered into by
WMG or any of its subsidiaries from time to time or WMG’s certificate of
incorporation or if WMG has no funds legally available to make such redemption
in compliance with Delaware law, then WMG shall not be obligated to redeem such
Fractional Company Shares and instead the Company shall redeem the applicable
Class A Units or Class B Units for cash.

(d) Closing of Redemption. The closing of any redemption of Class A Units, Class
B Units or WMG Fractional Shares pursuant to this Article XI will be held at the
offices of the Company on a date specified by the Managing Member. Prior to any
such closing, the Member shall execute and deliver to the Company or WMG, as
applicable, such documents as the Company or WMG, as applicable, shall deem
necessary to effect any redemptions pursuant to this Article XI.

Section 11.6 Limitation on Distributions. Notwithstanding anything to the
contrary in this Agreement, a Service Member’s distribution rights with respect
to Units redeemed pursuant to this Article XI (including pursuant to the Plan)
are limited to the provisions of this Article XI (and the Plan) and following
the redemption or forfeiture of a Service Member’s Units, such Service Member
will have no additional rights to distributions with respect to such Units
pursuant to the other provisions of this Agreement.

Section 11.7 Effect on Status. Any Service Member whose entire Interest is
redeemed or forfeited will not, after such redemption or forfeiture, have any of
the rights of a Member nor be considered a Member for any other purpose.

Section 11.8 431 Election for Class A Units. A Service Member who is a UK
resident for the tax year in which he or she acquires Class A Units shall enter
into an election under section 431(1) of the Income Tax (Earnings and Pensions)
Act 2003 in respect of the full amount of the Service Member’s Class A Units
prior to the 14th day after the acquisition date of such Class A Units.
Notwithstanding anything to the contrary herein, if the Service Member shall
fail to enter into such election within such time, the Company will have the
option (but not the obligation) to redeem all or a portion of the Service
Member’s Class A Units for an amount equal to the lesser of (A) the Service
Member’s Capital Contributions in respect of such Class A Unit and (B) the Fair
Market Value of one WMG Fractional Share on the redemption date of such Class A
Unit.

 

23



--------------------------------------------------------------------------------

ARTICLE XII

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 12.1 Dissolving Events. The Company shall be dissolved and its affairs
wound up in the manner hereinafter provided upon the first to occur of the
following: (a) the written consent of the Managing Member, (b) the sale or other
disposition of all or substantially all of the Company’s assets or (c) any other
event which is specified in the Certificate or under applicable law as an event
causing the dissolution of the Company of any event which under applicable law
would cause the dissolution of the Company.

Notwithstanding the foregoing, the death, retirement, resignation, expulsion,
bankruptcy or dissolution of any Member or the occurrence of any other event
that terminates the continued membership of any Member in the Company under the
Delaware Act shall not, in and of itself, cause the dissolution of the Company.
In such event, the remaining Member(s) shall continue the business of the
Company without dissolution.

Section 12.2 Dissolution and Winding-Up. Upon the dissolution of the Company,
the assets of the Company shall be liquidated or distributed under the direction
of and to the extent determined by the Managing Member and the business of the
Company shall be wound up. Within a reasonable time after the effective date of
dissolution of the Company, the Company’s assets shall be distributed in the
following manner and order:

First, to creditors in satisfaction of indebtedness (other than any loans or
advances that may have been made by any of the Members to the Company), whether
by payment or the making of reasonable provision for payment, and the expenses
of liquidation, whether by payment or the making of reasonable provision for
payment, including the establishment of reasonable reserves (which may be funded
by a liquidating trust) determined by the Managing Member or the liquidating
trustee, as the case may be, to be reasonably necessary for the payment of the
Company’s expenses, liabilities and other obligations (whether fixed,
conditional, unmatured or contingent);

Second, to the payment of loans or advances that may have been made by any of
the Members to the Company; and

Third, to the Members in accordance with Section 6.1, taking into account any
amounts previously distributed under Section 6.1,

provided that no payment or distribution in any of the foregoing categories
shall be made until all payments in each prior category shall have been made in
full, and provided, further, that if the payments due to be made in any of the
foregoing categories exceed the remaining assets available for such purpose,
such payments shall be made to the Persons entitled to receive the same pro rata
in accordance with the respective amounts due to them.

 

24



--------------------------------------------------------------------------------

Section 12.3 Distributions in Cash or in Kind. Upon the dissolution of the
Company, the Managing Member shall use all commercially reasonable efforts to
liquidate all of the Company’s assets in an orderly manner and apply the
proceeds of such liquidation as set forth in Section 12.2, provided that if in
the good faith judgment of the Managing Member, a Company asset should not be
liquidated, the Managing Member shall cause the Company to allocate, on the
basis of the then current Fair Market Value of any Company assets not sold or
otherwise disposed of, any unrealized gain or loss based on such value to the
Members’ Capital Accounts as though the assets in question had been sold on the
date of distribution and, after giving effect to any such adjustment, distribute
such assets in accordance with Section 12.2 as if such Fair Market Value had
been received in cash, subject to the priorities set forth in Section 12.2, and
provided, further, that the Managing Member shall in good faith attempt to
liquidate sufficient Company assets to satisfy in cash (or make reasonable
provision for) the debts and liabilities referred to in Section 12.2.

Section 12.4 Termination. The Company shall terminate when the winding up of the
Company’s affairs has been completed, all of the assets of the Company have been
distributed and the Certificate has been canceled, all in accordance with the
Delaware Act.

Section 12.5 Claims of the Members. The Members and former Members shall look
solely to the Company’s assets for the return of their Capital Contributions,
and if the assets of the Company remaining after payment of or due provision for
all debts, liabilities and obligations of the Company are insufficient to return
such Capital Contributions, the Members and former Members shall have no
recourse against the Company or any other Member.

ARTICLE XIII

DEFINED TERMS

Section 13.1 Definitions.

“Access” means AI Entertainment Holdings LLC and its Affiliates (other than the
Company and WMG and its subsidiaries).

“Accounting Period” means the period commencing on the day after an Adjustment
Date and end on the next Adjustment Date.

“Additional Member” has the meaning given in Section 3.4.

“Additional Unit Allocation” has the meaning given in the Plan.

“Adjustment Date” means the last day of each fiscal year of the Company or any
other date determined by the Managing Member, in its sole discretion, as
appropriate for an interim closing of the Company’s books.

 

25



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by or under common control with, such
Person, where “control” means the power to direct the affairs of a Person by
reason of ownership of voting securities, by contract, or otherwise.

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of the Company, as this agreement may be amended, modified, supplemented or
restated from time to time after the date hereof.

“Artist” means (A) any singer or musician or other person furnishing the
services or works of an artist to WMG or its Affiliates pursuant to a Contract
to which such singer, musician or other Person is required to provide exclusive
services for the making or delivering of master Recordings to WMG or its
Affiliates or (B) any writer, producer or other talent who has entered into a
Contract with WMG or any of its Affiliates or who has otherwise provided
services to WMG or any of its Affiliates, except, in the case of both clauses
(A) and (B) above, any such Person who is required to provide services to any
Person other than WMG or any of its Affiliates on an exclusive basis pursuant to
a Contract that was not entered into in connection with any violation by the
applicable Service Member of this Agreement or any other agreement between such
Service Member and WMG or any of its Affiliates.

“Annual FCF Bonus” has the meaning given in the Plan.

“Benchmark Amount” means the amount set with respect to a Class B Unit pursuant
to Section 3.2(d)(iii).

“Capital Account” has the meaning given in Section 5.1.

“Capital Contribution” means, for any Member, the total amount of cash and the
Fair Market Value of any property contributed to the Company by such Member.

“Cause”, with respect a Service Member, means WMG or its Affiliate having
“cause” to terminate such Service Member’s employment or service, as defined in
any existing employment, consulting or any other agreement between the Service
Member and WMG or its Affiliate with such a definition or, in the absence of
such an employment, consulting or other agreement, upon (i) the Service Member
having ceased to perform his or her material duties to the Company, WMG or any
of its Affiliates (other than as a result of vacation, approved leave or his or
her incapacity due to physical or mental illness or injury), which failure
amounts to an extended neglect of such duties, (ii) the Service Member engaging
in conduct that is demonstrably and materially injurious to WMG or any its
Affiliates, (iii) the Service Member having been convicted of, or pled guilty or
no contest to, any misdemeanor involving as a material element fraud, dishonesty
or the sale or possession of illicit substances, or to a felony, (iv) the
failure of the Service Member to follow the lawful instructions of WMG’s Board
of Directors or his or her direct superiors to the extent such instructions have
been communicated to

 

26



--------------------------------------------------------------------------------

him or her or (v) the Service Member having breached any material covenant
contained in this Agreement or any employment letter or agreement between the
Company or any of its Affiliates and the Service Member.

“Certificate” means the Certificate of Formation of the Company and any and all
amendments thereto and restatements thereof filed on behalf of the Company with
the office of the Secretary of State of the State of Delaware pursuant to the
Delaware Act.

“Change in Control” has the meaning given in the Plan.

“Class A Units” means the limited liability company interests of the Company
designated as “Class A Units” and having the rights set forth in this Agreement.
Class A Units are identified as “Equity Units” under the Plan.

“Class B Redemption Payment” means, with respect to a Class B Unit, a cash
payment, equal to the excess, if any, of (i) the Fair Market Value of one WMG
Fractional Share on the applicable redemption date over (ii) the Benchmark
Amount of such Class B Unit. In addition, the aggregate Class B Redemption
Payment to a Service Member (including an Affected Member) shall be reduced by
the amount of any then outstanding Unrecovered Investment Credit of the Service
Member, except to the extent the Managing Member determines otherwise, in its
sole discretion.

“Class B Units” means the limited liability company interests of the Company
designated as “Class B Units” and having the rights set forth in this Agreement.
Class B Units are identified as “Matching Equity Units” under the Plan.

“Class C Units” means the limited liability company interests of the Company
designated as “Class C Units” and having the rights set forth in this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” has the meaning given in the Plan.

“Confidential Information” has the meaning given in Section 3.6(d).

“Contract” means any contract, other agreement, commitment, binding arrangement,
binding understanding or binding relationship (whether written or oral and
whether express or implied).

“Covered Person” means the Managing Member, Access, any of their respective
Affiliates, any officer, director, shareholder, partner, member, employee,
representative or agent of the Managing Member, Access or any of their
respective Affiliates, including any current or former director, officer,
employee or agent of the Company or WMG or any of its Affiliates.

 

27



--------------------------------------------------------------------------------

“Deferral Account” has the meaning given in the Plan.

“Deferred Equity Unit” has the meaning given in the Plan.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§18-101, et seq., as amended from time to time.

“Disability”, with respect to a Service Member, has the meaning given in the
long-term disability plan of WMG or its Affiliate applicable to such Service
Member.

“Dividend Proceeds” means cash dividends funded out of the Free Cash Flow
generated by WMG and its subsidiaries paid to the Company with respect to shares
of WMG Common Stock owned by the Company.

“Drag-Along Right” has the meaning given in Section 10.7(b).

“Effective Date” has the meaning given in the Plan.

“employment,” the phrase “employment with WMG” and corollary terms used shall
mean a Service Member’s employment with or service to WMG and its Affiliates
that actually employ the Service Member or to which the Service Member provides
services, whether as an employee, consultant, officer or otherwise.

“Estate Planning Vehicle” has the meaning given in Section 10.1(b).

“Exit Event” means a transaction or series of transactions (other than an
initial public offering of WMG or any of its Affiliates) involving the sale,
transfer or other disposition, directly or indirectly, by Access to one or more
Third Parties of more than 50% of the outstanding shares of WMG Common Stock and
its successors or involving the sale, transfer or other disposition of all or
substantially all of the assets of WMG and its subsidiaries, taken as a whole,
to one or more Third Parties (including, without limitation, a Change in
Control); provided that, unless the Managing Member determines otherwise, in no
event shall an Initial Public Offering or secondary public offering constitute
an “Exit Event” for any purposes of this Agreement.

“Exit Proceeds” means the net proceeds realized by the Company from (i) an Exit
Event, (ii) sale of WMG Fractional Shares underlying a Unit pursuant to a
Tag-Along Right under Section 10.7(a), (iii) sale of WMG Fractional Shares
underlying a Unit in or following an Initial Public Offering of WMG Common Stock
or (iv) cash or other dividends or distributions paid on WMG Common Stock other
than Dividend Proceeds, in each case, that are available for distribution (in
cash or in kind) by the Company, as determined by the Managing Member.

“Fair Market Value” means, with respect to shares of WMG Common Stock, as of any
particular date of determination prior to an Initial Public Offering, the per
share value on such

 

28



--------------------------------------------------------------------------------

date of a share of WMG Common Stock that would be paid by a willing buyer to an
unaffiliated willing seller, without any discount for minority interest, lack of
liquidity, transfer restrictions or forfeiture risks, as determined by a
valuation of WMG Common Stock (taking into account the Fully-Diluted WMG Equity)
that shall have been performed by a nationally recognized independent valuation
firm or as otherwise determined in good faith by the Committee taking into
account such factors as the Committee deems appropriate, including, but not
limited to, the earnings and other financial and operating information of WMG in
recent periods, the value of WMG’s tangible and intangible assets, the present
value of anticipated future cash-flows of WMG, the history and management of
WMG, the general condition of the securities markets and the market value of
securities of companies engaged in businesses similar to those of WMG. Following
an Initial Public Offering, “Fair Market Value” of a share of WMG Common Stock
shall mean, as of any particular date of determination, the mid-point between
the high and the low trading prices for such date per share of WMG Common Stock
as reported on the principal stock exchange on which the shares of WMG Common
Stock are then listed. “Fair Market Value” of any other property, as of any
particular date of determination, shall mean the fair market value of such
property, as determined in good faith by the Managing Member.

“Free Cash Flow” has the meaning given in the Plan.

“Fully-Diluted WMG Equity” has the meaning given in the Plan to the term
“Fully-Diluted Company Equity.”

“Good Reason”, with respect to a Service Member, means the Service Member having
“good reason” to terminate the Service Member’s employment or service, as
defined in any existing employment, consulting or any other agreement between
such Service Member and WMG or any of its Affiliates with such a definition or,
in the absence of such an employment, consulting or other agreement, means (i) a
material reduction in such Service Member’s annual salary or Annual FCF Bonus
percentage allocation, (ii) a failure by WMG or any of its Affiliates to pay to
such Service Member any annual salary which has become payable and due to him or
her in accordance with the terms of any employment letter or agreement between
WMG or any of its Affiliates and such Service Member, or (iii) a failure by the
Company or WMG to pay to such Service Member any entitlement which has become
payable and due to him or her in accordance with the terms of the Plan; provided
that, within 30 days following any such reduction or failure, (A) such Service
Member shall have delivered written notice to WMG of his or her intention to
terminate his or her employment for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to give rise to his or her right to
terminate his or her employment for Good Reason, (B) such Service Member shall
have provided WMG with 30 days after receipt of such notice to cure such
circumstances and (C) failing a cure, such Service Member shall have terminated
his or her employment within 30 days after the expiration of the 30-day period
set forth in the preceding clause (B).

“Initial Base Investment Price” shall mean $107.13.

 

29



--------------------------------------------------------------------------------

“Initial Public Offering” means the first underwritten public offering of WMG
Common Stock.

“Initial Unit Allocation” has the meaning given in the Plan.

“Interest” means the limited liability interest in the Company which represents
the interest of each Member in and to the profits and losses of the Company,
such Member’s right to receive distributions of the Company’s assets and such
Member’s Units.

“Involuntary Transfer” has the meaning given in Section 10.4.

“Involuntary Transferee” has the meaning given in Section 10.4.

“Managing Member” has the meaning given in the recitals to this Agreement and
its permitted successors and assigns.

“Maximum Unit Allocation” has the meaning given in the Plan.

“Member” has the meaning given in the recitals to this Agreement and includes
any Person admitted as an additional or substitute Member of the Company
pursuant to this Agreement.

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company or other legal
entity or organization.

“Plan” means the Warner Music Group Corp. Senior Management Free Cash Flow Plan,
as previously adopted by WMG and as amended, modified or supplemented from time
to time in accordance with its terms.

“Redemption Date” has the meaning given in the Plan, and is subject to
adjustment as provided in the Plan.

“Restricted Artist” means an Artist who is then-currently, either directly or
through a furnishing entity, under contract to WMG or any of its Affiliates or
who was, either directly or through a furnishing entity, under contract to WMG
or any of its Affiliates in the prior one-year period.

“Restricted Employee” has the meaning given in Section 3.6(b)(i).

“Restricted Label” means a record label or imprint which is then-currently,
either directly or through a furnishing entity, under Contract to WMG or any of
its Affiliates or which was, either directly or through a furnishing entity,
under contract to WMG or any of its Affiliates in the prior one-year period.

 

30



--------------------------------------------------------------------------------

“Restricted Period” has the meaning given in Section 3.6(a).

“Retained Class B Unit” has the meaning given in Section 11.3(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Service Member” means each Member (other than the Managing Member and Access).

“Tag-Along Right” has the meaning given in Section 10.7(a).

“Tax Matters Partner” has the meaning given in Section 8.2(b).

“Termination Redemption Date” has the meaning given in Section 11.1(a).

“Third Party” means, in respect of any Transfer, one or more Persons, other than
Access, the Company, WMG or any of its subsidiaries, any Member and (without
giving effect to such Transfer or Exit Event) any of their respective
Affiliates.

“Transfer” means to directly or indirectly transfer, sell, pledge, hypothecate
or otherwise dispose of.

“Treasury Regulations” means the Regulations of the Treasury Department of the
United States issued pursuant to the Code.

“Unit Certificate” means a non-negotiable certificate issued by the Company
which evidences the ownership of one or more Units, includes a description as to
the relevant class of Unit, is denominated in terms of the number and class of
Units and is signed by the Managing Member.

“Units” means the limited liability company interests in the Company, including
the Class A Units and the Class B Units.

“Unrecovered Investment Credit” has the meaning given in the Plan.

“WMG” means Warner Music Group Corp. and its successors and assigns.

“WMG Common Stock” means the common stock, par value $0.001 per share, of WMG.

“WMG Fractional Share” means one-ten-thousandth (1/10,000) of a share of WMG
Common Stock.

 

31



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

Section 14.1 No Conflict with the Plan. Nothing contained in this Agreement is
intended to conflict with the terms and conditions of the Plan and to the extent
any such conflict exists, expressly or by implication, the terms and conditions
of this Agreement shall control.

Section 14.2 Amendments. This Agreement may not be amended, modified or
supplemented except by a written instrument signed by the Managing Member.
Notwithstanding the foregoing, no amendment, modification or supplement shall
adversely affect either (i) a particular Service Member on a discriminatory
basis compared with other holders of a similar class of Interest without such
Service Member’s consent or (ii) holders of a particular class of Units without
the consent of the holders of a majority in interest of such class. The Company
shall notify all Members after any such amendment, modification or supplement,
other than any amendments to Schedule A, has taken effect.

Section 14.3 Certain Tax Matters. The Company shall not elect, and the Managing
Member shall not permit the Company to elect, to be treated as an association
taxable as a corporation for U.S. federal, state or local income tax purposes
under Treasury Regulations § 301.7701-3 or under any corresponding provision of
state or local law. The Company and the Managing Member shall not permit the
registration or listing of interests in the Company on an “established
securities market,” as such term is used in Treasury Regulations § 1.7704-1.

Section 14.4 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed, certified or registered mail with postage prepaid,
(iii) sent by next-day or overnight mail or delivery or (iv) sent by fax, as
follows (or to such other address as the party entitled to notice shall
hereafter designate in accordance with the terms hereof):

(a) If to the Company:

WMG Management Holdings, LLC

c/o Warner Music Group Corp.

75 Rockefeller Plaza

New York, NY 10019

Attention: Paul M. Robinson, Esq.

With a copy to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Elizabeth Pagel Serebransky

(b) If to a Member, at the address set forth opposite such Member’s name on
Schedule A, or at such other address as such Member may hereafter designate by
written notice to the Company.

 

32



--------------------------------------------------------------------------------

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received by (i) if by personal delivery, on the day
delivered, (ii) if by certified or registered mail, on the fifth business day
after the mailing thereof, (iii) if by next-day or overnight mail or delivery,
on the day delivered or (iv) if by fax, on the day delivered, provided that such
delivery is confirmed.

Section 14.5 Governing Law. This Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the internal laws of the
State of Delaware, without giving effect to the conflict of laws rules thereof.

Section 14.6 Waiver of Jury Trial. EACH MEMBER HEREBY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 14.7 Waiver of Partition. Except as may otherwise be provided by law in
connection with the winding-up, liquidation and dissolution of the Company, each
Member hereby irrevocably waives any and all rights that it may have to maintain
an action for partition of any of the Company’s property.

Section 14.8 Severability. If any provision of this Agreement is inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering the provision in question inoperative or unenforceable in any other
case or circumstance, or of rendering any other provision or provisions herein
contained invalid, inoperative, or unenforceable to any extent whatsoever, so
long as this Agreement, taken as a whole, still expresses the material intent of
the parties hereto. The invalidity of any one or more phrases, sentences,
clauses, Sections or subsections of this Agreement shall not affect the
remaining portions of this Agreement.

Section 14.9 Headings, etc. The headings contained in this Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Agreement. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, as the identity of the person or
persons may require. As the context may require, the singular may be read as the
plural and the plural as the singular.

 

33



--------------------------------------------------------------------------------

Section 14.10 Entire Agreement. This Agreement constitutes the entire agreement
among the Members with respect to the subject matter hereof, and supersedes any
prior agreement or understanding among them with respect to such subject matter.

Section 14.11 Counterparts. This Agreement, may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.

Section 14.12 Further Actions. Each Member shall execute and deliver such other
certificates, agreements and documents, and take such other actions, as may
reasonably be requested by the Company in connection with the continuation of
the Company and the achievement of its purposes, including, without limitation,
(i) any documents that the Company deems necessary or appropriate to continue
the Company as a limited liability company in all jurisdictions in which the
Company or its Affiliates conduct or plan to conduct business and (ii) all such
agreements, certificates, tax statements and other documents as may be required
to be filed in respect of the Company.

Section 14.13 Power of Attorney. For the purposes of making and filing the
filings, certificates, instruments and amendments listed below, each Member
hereby constitutes and appoints the Managing Member as his or her true and
lawful representative and attorney-in-fact in his or her name, place and stead
to make, execute, acknowledge, record and file the following:

(a) any amendment to the Certificate which may be required by the laws of the
State of Delaware because of:

(i) any duly made amendment to this Agreement; or

(ii) any change in the information contained in such Certificate or any
amendment thereto;

(b) any other certificate or instrument which may be required to be filed by the
Company under the laws of the State of Delaware or under the applicable laws of
any other jurisdiction in which counsel to the Company determines that it is
advisable to file;

(c) any certificate or other instrument which the Managing Member deems
necessary or desirable to effect a termination and dissolution of the Company
which is authorized under this Agreement;

(d) any amendments to this Agreement, duly adopted in accordance with the terms
of this Agreement; and

(e) any other instruments that the Managing Member may deem necessary or
desirable to carry out fully the provisions of this Agreement; provided,
however, that any action taken pursuant to this power shall not, in any way,
increase the liability of the Members beyond the liability expressly set forth
in this Agreement.

 

34



--------------------------------------------------------------------------------

Such attorney-in-fact is not by the provisions of this Section 14.13 granted any
authority on behalf of the undersigned to amend this Agreement, except as
provided for in this Agreement. Such power of attorney is coupled with an
interest and shall continue in full force and effect notwithstanding the
subsequent death or incapacity of the Member granting such power of attorney.

[signature page follows]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Managing Member has executed this Amended and Restated
Limited Liability Company Agreement of WMG Management Holdings, LLC, as of the
date first set forth above.

 

MANAGING MEMBER: AI ENTERTAINMENT MANAGEMENT, LLC By:   AI Entertainment
Holdings, LLC,   its managing member By:   Access Industries Management, LLC,  
its managing member By:  

/s/ Lincoln Benet

  Name:   Lincoln Benet   Title:   President

 

36